CS oO o ~ ONO ON — Ww io

—= —
—

& WW lv

ln

16

 

 

Case 2:18-cr-0O0058-RMP ECF No. 122 filed 02/18/20 PagelD.515 Page 1 of 18

William D. Hyslop
United States Attorney
Eastern District of Washington

David M. Herzog _ Us bistricr court ven
Assistant United States Attorney sanlasisnipanits
Post Office Box 1494 FEB 18 2020
Spokane, WA 99210-1494 SEAN F. McAVOY, CLERK
Telephone: (509) 835-6347 "SPOKANE, WASHINGTON
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON
UNITED STATES OF AMERICA, Case No.: 2:18-CR-00058-RMP-/
Plaintiff, PLEA AGREEMENT
V. Federal Rule of Criminal Procedure
11(c)(1)(C)
DENNIS MICHAEL HOGAN, Court:
Hon. Rosanna Malouf Peterson
United States District Judge
Defendant.

 

Plaintiff United States of America, by and through William D. Hyslop, United
States Attorney for the Eastern District of Washington, and David M. Herzog,
Assistant United States Attorney for the Eastern District of Washington, and
Defendant Dennis Michael Hogan (“Defendant”), both individually and by and
through Defendant’s counsel, Bevan Maxey, hereby agree to the following Plea
Agreement:

Le Guilty Plea and Maximum Statutory Penalties For Criminal Charges

Pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C), Defendant agrees
to enter a plea of guilty to Count 2 of the Superseding Indictment filed on December
17, 2019, charging Defendant with one count of Online Enticement, in violation of 18

U.S.C. § 2422(b).

Plea Agreement - |

 
Ww

Co Oo FN OH KF W

to bo — — — — — — — — — —
—- © 060 On BD nN FF WY VP —

to
to

Ny bw Ww ND bv
SN NW HH Ww

to
Co

 

 

Case 2:18-cr-0O0058-RMP ECF No. 122 filed 02/18/20 PagelD.516 Page 2 of 18

Defendant understands that Online Enticement, in violation of 18 U.S.C.

§ 2422(b), as charged in Count 2 of the Superseding Indictment, is a Class A felony
offense that carries the following potential penalties: a term of imprisonment of no
less than 10 years and up to a lifetime; a term of supervised release of not less than 5
years and up to a lifetime; a fine of up to $250,000; restitution; mandatory registration
as a sex offender; a $100 special penalty assessment; and an additional mandatory
special assessment of $5,000 pursuant to the Justice for Victims of Trafficking Act
(“JVTA”) of 2015, absent a judicial finding of indigence.

Defendant understands that a violation of a condition of supervised release
carries an additional penalty of re-imprisonment for all or part of the term of
supervised release, pursuant to 18 U.S.C. § 3583(e)(3), without credit for time
previously served on post-release supervision. Defendant also understands that he
will be required to pay restitution and register as a sex offender.

2. The Court is Not a Party to the Agreement

The Court is not a party to this Plea Agreement and may accept or reject it.
Defendant understands that sentencing is a matter solely within the discretion of the
Court; that the Court is under no obligation to accept any recommendations made by
the United States and/or by Defendant; that the Court will obtain an independent
report and sentencing recommendation from the U.S. Probation Office; and that the
Court may, in its discretion, impose any sentence it deems appropriate, consistent with
the Rule 11(c)(1)(C) nature of this Plea Agreement.

Although the United States and Defendant agree to recommend that, pursuant to
Federal Rule of Criminal Procedure | 1(c)(1)(C), the Court impose a term of
imprisonment between 120 and 180 months, to be followed by a lifetime term of
supervised release, Defendant acknowledges that no promises of any type have been
made to him with respect to the sentence the Court will ultimately impose. Defendant
understands that the Court is required to consider the applicable Guidelines sentencing

range, but may vary upward or downward from that sentencing range.

Plea Agreement - 2

 
tN

coco Oo OHO HD BO NH HR Ww

— — oe — — — — — —
on AO UN ff WY YP —

19

 

 

Case 2:18-cr-O0058-RMP ECF No. 122 filed 02/18/20 PagelD.517 Page 3 of 18

Defendant acknowledges that this Plea Agreement is entered pursuant to
Federal Rule of Criminal Procedure 11(c)(1)(C). Defendant understands that he may
withdraw from this Plea Agreement if the Court imposes a term of imprisonment of
greater than 180 months. Defendant also understands that the United States may
withdraw from this Plea Agreement if the Court imposes a term of imprisonment of
less than 120 months or a term of supervised release of less than Defendant’s lifetime.

Defendant and the United States acknowledge that the imposition of any fine,
restitution, or conditions of supervised release are not part of the Rule 11(c)(1)(C)
nature of this Plea Agreement; that parties are free to make any recommendation they
deem appropriate as to the imposition of a fine, restitution, or conditions of supervised
release; and that the Court will exercise its discretion in this regard.

Defendant and the United States acknowledge that the Court’s decisions
regarding the imposition of a fine, restitution, or conditions of supervised release will
not provide a basis to withdraw his guilty pleas or withdraw from this Rule
11(c)(1)(C) Plea Agreement.

3. Effect on Immigration Status:

Defendant recognizes that pleading guilty may have consequences with respect
to his immigration status if he is not a citizen of the United States. Under federal law,
a broad range of crimes may be removable offenses, including the offense to which
Defendant is pleading guilty. Removal and other immigration consequences are the
subject of a separate proceeding, however, and Defendant understands that while
deportation and/or removal appears to be a virtual certainty if he is not a citizen of the
United States, no one, including his attorney or the District Court, can predict with
absolute certainty the effect of his conviction on his immigration status. Defendant
nevertheless affirms that he wants to plead guilty regardless of any immigration
consequences that his plea may entail, even if automatic removal from the United

States is a virtual certainty if he is not a United States citizen.

Plea Agreement - 3

 
bo

co OTD NI NWN NH HF WwW

Ww tO —_— — — —_ — — — —_ — —
r- OC O WON AD nN fF W LY =

to
tv

no Vv WK WY LY
aI HD nA fH W

Ww
eo

 

 

Case 2:18-cr-O0058-RMP ECF No. 122 filed 02/18/20 PagelD.518 Page 4 of 18

4, Waiver of Constitutional Rights
Defendant understands that by entering this guilty plea, Defendant is knowingly

and voluntarily waiving certain constitutional rights, including:

a. The right to a jury trial;
b. The right to see, hear and question the witnesses;
c. The right to remain silent at trial;

d. The right to testify at trial; and
e. The right to compel witnesses to testify.

While Defendant is waiving certain constitutional rights, Defendant understands
that Defendant retains the right to be assisted through the sentencing and any direct
appeal of the conviction and sentence by an attorney, who will be appointed at no cost
if Defendant cannot afford to hire an attorney.

Defendant expressly waives his right to bring pretrial motions and
acknowledges that all defense motions currently pending before the Court are mooted
by this Plea Agreement. Defendant expressly waives all challenges to the
constitutionality of the statutes of coniviction.

5. Elements of the Offense

The United States and Defendant agree that in order to convict Defendant of
Online Enticement, in violation of 18 U.S.C. § 2422(b), as charged in Count 2 of the
Superseding Indictment, the United States would have to prove beyond a reasonable
doubt the following:

a. First, between on or about August 24, 2016, and on or about
August 27, 2016, within the Eastern District of Washington and
elsewhere, Defendant used a facility or means of interstate
commerce, namely, the Internet, to persuade, induce, entice, or
coerce an individual who had not attained the age of 18 years, to

engage in sexual activity;

Plea Agreement - 4

 
oo A © 0

rr
on NAN NH Sh WY YP =

 

 

Case 2:18-cr-00058-RMP ECF No. 122 filed 02/18/20 PagelD.519 Page 5 of 18

b. | Second, Defendant could have been charged with a criminal
offense for that sexual activity, namely, production of child
pornography in violation of 18 U.S.C. § 225 1(a), (e), and
attempting to engage in illicit sexual conduct in foreign places, in
violation of 18 U.S.C. § 2423(c), (e); and

c. Third, Defendant acted knowingly.

6. Factual Basis and Statement of Facts

The United States and Defendant stipulate and agree that the following facts are
accurate; that the United States could prove these facts beyond a reasonable doubt at
trial; and that these facts constitute an adequate factual basis for Defendant’s guilty
pleas. This statement of facts does not preclude either party from presenting and
arguing, for sentencing purposes, additional facts that are relevant to the Guidelines
computation or sentencing, unless otherwise prohibited in this Agreement.

Between August 2016 and April 2018, while he was in the Eastern District of
Washington, Defendant communicated with females in the Philippines who had not
attained the age of 18 years (for purposes of this Factual Basis, “females”). Defendant
acknowledges that each of the females represented to him that she had not attained the
age of 18 years.

Defendant used Facebook and the Internet to communicate with each female,
and Defendant acknowledges that the Internet is a means and facility of interstate and
foreign commerce. In his communications with the females, Defendant repeatedly
asked each of them to produce sexually explicit images of themselves and/or other
females. Defendant acknowledges that the images he requested constitute child
pornography under federal law. Defendant asked the females to send those images to
him via Facebook and the Internet. In exchange, Defendant paid the females via
money transfers for the child pornography that they sent him.

With regard to Count Two of the Superseding Indictment, between August 24,

2016, and August 27, 2016, Defendant knowingly used the Internet to entice Minor

Plea Agreement - 5

 
oOo Oo nN NWN NH Ff WY NY

_—
So

peepee
“a A NA Bb W WO —

—
Co

19

 

 

Case 2:18-cr-00058-RMP ECF No. 122 filed 02/18/20 PagelD.520 Page 6 of 18

Female 1, a person who was 16 years old and told Defendant she was 16 years old, to
engage in sexual activity for which Defendant could have been charged with another
crime, namely, production of child pornography in violation of 18 U.S.C. § 2251(a),
(e), and attempting to engage in illicit sexual conduct in foreign places, in violation of
18 U.S.C. § 2423(c), (e). Defendant acknowledges that he acted knowingly.

Defendant acknowledges that he used Facebook and the Internet to make
arrangements for Minor Female | and other females to see him in person when he
traveled to the Philippines in foreign commerce.

Defendant also acknowledges that he enticed females (a) to take part in sexually
explicit conduct for the purpose of producing visual depictions of such conduct, and
(b) to send him those visual depictions using Facebook messenger and the Internet.
Defendant acknowledges that when females sent him images of child pornography
that he requested via Facebook messenger, the visual depictions were transported in
foreign commerce from the Philippines to the United States using the Internet.

Between August 24, 2016, and August 27, 2016, Defendant used Facebook
messenger to request that Minor Female | to take images of child pornography of
herself and send them to him, and to meet him on his next trip to the Philippines.
Defendant wired Minor Female | $1000 Philippine pesos (approximately $19).

Defendant acknowledges that when law enforcement executed a lawful search
at his residence in August 2017, they recovered numerous images of child
pornography, including images that Defendant solicited from females in the
Philippines.

Defendant acknowledges that law enforcement officers recovered chats and
messages in which he discussed engaging in illicit sexual conduct with females in the
Philippines.

Defendant also acknowledges that law enforcement officers recovered
Defendant’s passport and travel documents consistent with him traveling to the

Philippines on the dates he referenced in his chats with the females.

Plea Agreement - 6

 
i)

oO on BD nH SS W

 

 

Case 2:18-cr-00058-RMP ECF No. 122 filed 02/18/20 PagelD.521 Page 7 of 18

In a consensual interview, Defendant admitted that he had been using Facebook
to solicit and receive images of child pornography and to negotiate the terms of
commercial sex with Facebook users who had identified themselves in their Facebook
profiles, and in the communications, as minor females in the Philippines.

7. The United States’ and Defendant’s Agreements

a. Dismissal And Agreement Not To Bring Other Charges

The United States Attorney’s Office for the Eastern District of Washington
agrees that at the time of sentencing, the United States will move to dismiss Counts 1,
3, 4, 5, 6, 7, 8, 9, 10, 11, 12, and 13 of the Superseding Indictment filed on December
17, 2019, which charge Defendant with: Distribution and Attempted Distribution of
Child Pornography, in violation of 18 U.S.C. § 2252A(a)(2)(A), (b)(1) (Count 1);
Production and Attempted Production of Child Pornography, in violation of 18 U.S.C.
§ 2251(a), (e) (Counts 3, 7, and 13); Receipt and Attempted Receipt of Child
Pornography, in violation of 18 U.S.C. § 2252A(a)(2)(A), (b)(1) (Counts 4, 8, and 9);
Travel in Foreign Commerce With a Motivating Purpose of Engaging in Illicit Sexual
Conduct, and Attempt to Travel in Foreign Commerce With a Motivating Purpose of
Engaging in Illicit Sexual Conduct, in violation of 18 U.S.C. § 2423(b), (e) (Counts 5
and 10); Online Enticement and Attempted Online Enticement, in violation of 18
U.S.C. § 2422(b) (Counts 6 and 12); and Possession and Attempted Possession of
Child Pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B), (b)(2) (Count 11).

The United States Attorney’s Office for the Eastern District of Washington also
agrees not to charge Defendant with Sex Trafficking by Force, Fraud, or Coercion, in
violation of 18 U.S.C. § 1591(a)(2), (b)(1) or Child Sex Trafficking, in violation of 18
U.S.C. § 1591(a)(2), (b)(2) based on information in its possession at the time of this
Plea Agreement and arising out of Defendant’s conduct involving illegal activity
charged in the Indictment, unless Defendant breaches this Plea Agreement any time

before or after sentencing.

Plea Agreement - 7

 
Oo en Dn NH FB WD WH

to — — —_— — — _ — — — —
Co Oo ON An A FP W NY — S&S

21

 

 

Case 2:18-cr-00058-RMP ECF No. 122 filed 02/18/20 PagelD.522 Page 8 of 18

b. Request To Dismiss Stevens County Case

Upon entry of Defendant’s guilty plea in this case, the United States will
formally request that the Stevens County Prosecutor’s Office dismiss the charge of
Assault in the Third Degree — Fireman, Case Number 19-1-00280-33, in Superior
Court of Washington, County of Stevens.

Defendant acknowledges that the United States does not have the authority to
dismiss State charges, and that the Stevens County Prosecutor’s Office may decline
any request from the United States.

8. United States Sentencing Guideline Calculations

Defendant understands and acknowledges that the United States Sentencing
Guidelines (“U.S.S.G.” or “Guidelines”) are applicable to this case and that the Court
will determine Defendant’s applicable Guidelines range at the time of sentencing,
pursuant to the Guidelines. Defendant and the United States agree to the following

Guidelines calculations.

 

 

 

 

 

a. Count 2: Online Enticement
Base Offense Level and Adjustments Guideline Section
Online Enticement 28 | U.S.S.G. § 2G1.3(c)
Use of a computer to solicit participation +2 | U.S.S.G. § 2G2.1(b)(6)(B)
Total 30

 

 

 

 

 

b. Relevant Conduct
The United States and Defendant agree that Defendant’s relevant conduct
included a sufficient number of victims to increase Defendant’s Combined Offense
Level by five levels pursuant to U.S.S.G. § 3D1.4. Accordingly, the United States and
Defendant agree that Defendant’s combined offense level is 35, before the application
of any other Specific Offense Characteristics or enhancements. U.S.S.G. § 3D1.4(a).
c. Increase Under U.S.S.G. § 4B1.5 ,
The United States and Defendant agree that Defendant’s Offense Level should
also be increased by five levels pursuant to U.S.S.G. § 4B1.5(b)(1) and the
Application Notes of Section U.S.S.G. § 4B1.5(b)(1).

Plea Agreement - 8

 
oO wean Dn fF W VY =

NY NO NO NY NY NY NK NY YN | | | FSF FPF ESE SEO ESOS hl
on nN nA ff WD NY & CO OO DH DH WA FP WY NY — S&S

 

 

Case 2:18-cr-00058-RMP ECF No. 122 filed 02/18/20 PagelD.523 Page 9 of 18

d. No Other Agreements
Defendant understands and acknowledges that so long as the United States
recommends a sentence of incarceration of no more than 180 months, the United
States is free to seek and recommend increased punishment, as well as additional
sentencing Guidelines enhancements, departures, and upward variances for
Defendant’s uncharged conduct, conduct set forth in charges that will be dismissed
pursuant to this Agreement, Defendant’s relevant conduct, and any conduct in which
Defendant engaged, or in which he is alleged to have engaged, while on pretrial
release.
e. Acceptance of Responsibility
The United States will recommend that Defendant receive a three-level
downward adjustment for acceptance of responsibility, pursuant to U.S.S.G.
§ 3E1.1(a), (b), if Defendant: accepts this Plea Agreement and enters a guilty plea no
later than February 18, 2020; demonstrates a recognition and an affirmative
acceptance of personal responsibility for his criminal conduct; provides complete and
accurate information during the sentencing process; and does not commit any
obstructive conduct. Defendant and the United States agree that the United States
may at its option and upon written notice to Defendant, not recommend a downward
reduction for acceptance of responsibility if, prior to the imposition of sentence,
Defendant is charged or convicted of any Supervised Release violation or criminal
offense whatsoever, or if Defendant tests positive for any controlled substance.
Accordingly, the United States and Defendant agree that Defendant’s final
adjusted offense level, absent the application of any other Specific Offense
Characteristics or enhancements, will be level 37.
f. Criminal History
The United States and Defendant have no agreement and make no
representations as to Defendant’s criminal history category, which will be determined

by the Court after the Presentence Investigative Report is completed.

Plea Agreement - 9 Lo a

 
Oo Co NWN Ff W NY

a ee
on AN NH HR WH YP —- &

19

 

 

Case 2:18-cr-00058-RMP ECF No. 122 filed 02/18/20 PagelD.524 Page 10 of 18

9. Incarceration

Pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C), the United States
and Defendant agree that a fair and just term of incarceration for Defendant is between
120 and 180 months, to be followed by a lifetime term of supervised release.
Defendant understands that the United States intends to recommend 180 months. The
United States understands that Defendant intends to recommend 120 months.

If the Court does not accept Defendant’s guilty plea or Plea Agreement, or
chooses to sentence Defendant to a term of imprisonment greater than 180 months or
less than 120 months of incarceration, Defendant and/or the United States may
withdraw from this Plea Agreement and the Agreement will be null and void.

10. Supervised Release

The United States and Defendant agree to recommend a lifetime term of
supervised release. The United States and Defendant have no agreement as to the
conditions of supervised release that the Court will impose, except as set forth below.
Defendant acknowledges that the Court’s decision regarding the conditions of
Supervised Release is final, non-appealable, and not part of the Rule 11(c)(1)(C)
nature of this Plea Agreement; that is, even if Defendant is unhappy with the
conditions of Supervised Release ordered by the Court, that will not be a basis to
withdraw his guilty pleas, withdraw from this Plea Agreement, or appeal his
convictions, sentence, or terms of supervised release. The United States and
Defendant agree to recommend that in addition to the standard conditions of
supervised release and the special conditions of supervised release that are imposed in
all child sex offender cases in this District, the Court impose the following conditions:

a. The United States Probation Officer may conduct, upon reasonable
suspicion, and with or without notice, a search of Defendant’s
person, residences, offices, vehicles, belongings, and areas under

Defendant’s exclusive or joint control.

Plea Agreement - 10 - poo

 
~

 

 

Case 2:18-cr-00058-RMP ECF No. 122 _ filed 02/18/20 PagelD.525 Page 11 of 18

b. Defendant shall report to the Probation Office any and all
electronic communications service accounts, as defined in 18
U.S.C. § 2510(15) used for user communications, dissemination
and/or storage of digital media files (i.e. audio, video, images).
This includes, but is not limited to, email accounts, social media
accounts, and cloud storage accounts. Defendant shall provide
each account identifier and password, and shall report the creation
of new accounts, changes in identifiers and/or passwords, transfer,
suspension and/or deletion of any account within 5 days of such
action. Failure to provide accurate account information may be
grounds for revocation. The Probation Office is permitted to
access and search any accounts using Defendant’s credentials
pursuant to this condition only when reasonable suspicion exists
that Defendant has violated a condition of his supervision and that
the accounts to be searched contain evidence of this violation.
11. Criminal Fine
The United States and Defendant are free to make whatever recommendation
concerning the imposition of a criminal fine that they believe is appropriate.
Defendant acknowledges that the Court’s decision regarding a fine is final, non-
appealable, and not part of the Rule 11(c)(1)(C) nature of this Plea Agreement; that is,
even if Defendant is unhappy with a fine ordered by the Court, that will not be a basis
to withdraw his guilty pleas, withdraw from this Plea Agreement, or appeal his
convictions, sentence, or fine.
12. Judicial Forfeiture
Defendant agrees to voluntarily forfeit and relinquish to the United States all
right, title and interest in all assets listed herein, and hereby agrees to execute any and

all forms and pleadings necessary to effectuate such forfeiture of assets, including, but

|| not limited to the following:

Plea:Agreement - 11

 
Oo Oo nN WO WN kk W HN —

—,
So

tO NO to No to to tO — — — — — — — — —
nN wn F&F WwW WN —|& OF OO DAN DH A fF WW WY

i
oo

 

 

Case 2:18-cr-00058-RMP ECF No. 122 _ filed 02/18/20 PagelD.526 Page 12 of 18

a. one homemade desktop computer, serial number unknown;
b. one Sony Vaio laptop computer, serial number
CXSMM01BRD02D330;

one Micron laptop computer, serial number 1684842-0001; and
d. one PNY 120GB Internal Computer Hard Drive, serial number
PNY 151621755701027DB.

Defendant stipulates that he is the sole owner of the assets listed above and that
no one else has an interest in these assets. Defendant acknowledges that the assets
listed above, which he is agreeing to forfeit, are subject to forfeiture, pursuant to 18
U.S.C. § 2428, as property used or intended to be used in any manner or part to
commit or to facilitate the commission of Online Enticement, in violation of 18 U.S.C.
§ 2422(b), to which he is pleading guilty. Defendant agrees to take all steps requested
by the United States to pass clear title to these assets to the United States, and to
testify truthfully in any forfeiture proceeding. Defendant agrees to hold harmless all
law enforcement agents/officers, and the United States, its agents, and its employees
from any claims whatsoever arising in connection with the seizure and/or forfeiture of
the assets listed above.

Defendant waives further notice of any federal, state or local proceedings
involving the forfeiture of the seized assets that he 1s agreeing to forfeit in this Plea
Agreement. Defendant further agrees to waive all constitutional, equitable and
statutory challenges in any manner (including direct appeal, habeas corpus, or any
other means) to any forfeiture carried out in accordance with this Plea Agreement on
any grounds, including that the forfeiture constitutes an excessive fine or punishment.

Defendant knowingly and voluntarily waives his right to a jury trial on the
forfeiture of the assets.. Defendant waives oral pronouncement of forfeiture at the time

of sentencing, and any defects that may pertain to the forfeiture.

Plea Agreement - 12

 
nw

Co ON NWN NH HR WwW

 

 

Case 2:18-cr-00058-RMP ECF No. 122 _ filed 02/18/20 PagelD.527 Page 13 of 18

13. Mandatory Special Penalty Assessment

Defendant agrees to pay the $100 mandatory special penalty assessment to the
Clerk of Court for the Eastern District of Washington, at or before sentencing,
pursuant to 18 U.S.C. § 3013 and shall provide a receipt from the Clerk to the United
States before sentencing as proof of this payment. Defendant agrees that pursuant to
the JVTA, an additional mandatory special assessment of $5,000 must be imposed
upon conviction, absent a judicial finding of indigence.

14. Restitution

The United States and Defendant agree that restitution is required. See 18
U.S.C. §§ 2259, 3663A, and 3664. Pursuant to 18 U.S.C. § 3663(a)(3), Defendant
voluntarily agrees to pay the agreed upon restitution amount for all losses caused by
Defendant’s individual conduct, in exchange for the United States not bringing
additional potential charges, regardless of whether counts associated with such losses
will be dismissed as part of this Plea Agreement. With respect to restitution, the
United States and Defendant agree to the following:

a. Restitution Amount and Interest

The United States and Defendant stipulate and agree that, pursuant to 18 U.S.C.

§§ 3663, 3663A and 3664, the Court should order restitution in an amount to be
determined at or before sentencing.' The interest on this restitution amount, if any,
should be waived.

b. Payments
To the extent restitution is ordered, the United States and Defendant agree that

the Court will set a restitution payment schedule based on his financial circumstances.

See 18 U.S.C. §.3664(f)(2), (3)(A). That being said, Defendant agrees to pay not less

than 10% of his net monthly income towards his restitution obligations.

 

' At the time of the entry of the Plea Agreement, the United States has not received
restitution requests. If the United States receives restitution requests prior to
sentencing, the United States will inform the Court and defense counsel.

Plea Agreement - 13

 
[NO

Oo oO nT HD nH BP W

 

 

Case 2:18-cr-00058-RMP ECF No. 122 _ filed 02/18/20 PagelD.528 Page 14 of 18

Cc. Treasury Offset Program and Collection
Defendant understands the Treasury Offset Program (“TOP”) collects

delinquent debts owed to federal agencies. If applicable, the TOP may take part or all
of Defendant’s federal tax refund, federal retirement benefits, or other federal benefits
and apply these monies to Defendant’s restitution obligations. See 26 U.S.C.

§ 6402(d); 31 U.S.C. § 3720A; 31 U.S.C. § 3716.

Defendant also understands that the United States may, notwithstanding the
Court-imposed payment schedule, pursue other avenues to ensure the restitution
obligation is satisfied, including, but not limited to, garnishment of available funds,
wages, or assets. See 18 U.S.C. §§ 3572, 3613, and 3664(m). Nothing in this
acknowledgment shall be construed to limit Defendant’s ability to assert any
specifically identified exemptions as provided by law, except as set forth in this Plea
Agreement.

Until a fine or restitution order is paid in full, Defendant agrees fully to disclose
all assets in which he has any interest or over which he exercises control, directly or
indirectly, including those held by a spouse, nominee or third party. Until such time
as the fine or restitution order is paid in full, Defendant agrees to provide waivers,
consents or releases requested by the U.S. Attorney’s Office to access records to
verify the financial information.

d. Notifications and Waivers

Defendant agrees to notify the Court and the United States of any material
change in his economic circumstances (e.g., inheritances, monetary gifts, changed
employment, or income increases) that might affect his ability to pay restitution. See
18 U.S.C. § 3664(k). :

Defendant agrees to notify the United States of any address change within 30
days of that change. See 18 U.S.C. § 3612(b)(1)(F).

These obligations ceases when Defendant’s restitution 1s paid-in-full.

Plea Agreement - 14 ‘ ow

 
Nw

oOo ON BD rN SS W

 

 

Case 2:18-cr-00058-RMP ECF No. 122 _ filed 02/18/20 PagelD.529 Page 15 of 18

Defendant acknowledges that the Court’s decision regarding restitution is final,
non-appealable, and not part of the Rule 11(c)(1)(C) nature of this Plea Agreement;
that is, even if Defendant is unhappy with the amount of restitution ordered by the
Court, that will not be a basis to withdraw his guilty pleas, withdraw from this Plea
Agreement, or appeal his convictions, sentence, or restitution order.

15. Payments While Incarcerated

If Defendant lacks the financial resources to pay the monetary obligations
imposed by the Court, he agrees to earn money to pay toward these obligations by
participating in the Bureau of Prisons’ Inmate Financial Responsibility Program.

16. Additional Violations of Law Can Void Plea Agreement

The United States and Defendant agree that the United States may at its option
and upon written notice to the Defendant, withdraw from this Plea Agreement or
modify its recommendation for sentence if, prior to the imposition of sentence,
Defendant is charged or convicted of any criminal offense whatsoever, tests positive
for any controlled substance, or violates a condition of his Supervised Release.

17. Waiver of Appeal Rights

Defendant understands that he has a limited right to appeal or challenge the
conviction and sentence imposed by the Court. Defendant expressly waives all of his
rights to appeal his conviction and the sentence the Court imposes, including the
requirement that he must register as a sex offender upon his release from prison as a
condition of supervised release, pursuant to 18 U.S.C. § 3583(d). Defendant waives
the right to appeal any restitution order imposed by the Court.

Defendant further expressly waives the right to file any post-conviction motion
attacking his conviction and sentence, including a motion pursuant to 28 U.S.C.

§ 2255, except one based on ineffective assistance of counsel arising from information
not now known by Defendant and which, in the exercise of due diligence, Defendant
could not know by the time the Court imposes sentence. Should Defendant

successfully move to withdraw from this Plea Agreement or should Defendant’s

Plea Agreement - 15 7 L _

i

 
Oo en DN FF WH NY

oS

— —_ _ —_ —_ — _
SN Nn fF WwW VP —

—
oo

19

 

 

Case 2:18-cr-00058-RMP ECF No. 122 _ filed 02/18/20 PagelD.530 Page 16 of 18

convictions on the Superseding Indictment be set aside, vacated, reversed, or
dismissed under any circumstance, this Plea Agreement shall become null and void
and the United States may prosecute Defendant on all available charges.

Nothing in this Plea Agreement shall preclude the United States from opposing
any post-conviction motion for a reduction of sentence or other attack upon the
conviction or sentence, including, but not limited to, writ of habeas corpus
proceedings brought pursuant to 28 U.S.C. § 2255.

18. Sex Offender Registration

Defendant understands that by pleading guilty, he will be required to register as
a sex offender upon his release from prison as a condition of supervised release,
pursuant to 18 U.S.C. § 3583(d). Defendant also understands that independent of his
term of supervised release, he will be subject to federal and state sex offender
registration requirements, and that those requirements may apply throughout his
lifetime. Defendant agrees that during the duration of his registration requirement, he
will keep his registration current with the state sex offender registration agency or
agencies of any state in which he lives or resides for more than 72 hours. Defendant
agrees that during the duration of his registration requirement, he will notify the state
sex offender registration agency or agencies of any state in which he lives or resides
for more than 72 hours of changes to his name, place of residence, place of
employment, education, or religious worship, and any other information required by
such agency or agencies.

Defendant agrees that he will verify his sex offender registration information
with state sex offender registration agency or agencies of any state in which he lives
or resides for more than 72 hours. Defendant understands that he will be subject to
possible federal and state penalties for failure to comply with any such requirements.

Defendant acknowledges that if he resides in the State of Washington following
his release from prison, he will be subject to the registration requirements of RCW

§ 9A.44.130.

Plea Agreement - 16

 
ld bo

as

oS Co wo ~ nN hh

 

 

Case 2:18-cr-00058-RMP ECF No. 122 _ filed 02/18/20 PagelD.531 Page 17 of 18

Defendant further understands that, under 18 U.S.C. § 4042(c), notice will be
provided to certain law enforcement agencies upon his release from confinement
following conviction. As a condition of supervised release, Defendant shall initially
register with the state sex offender registration of the state of his release, and shall also
register with the state sex offender agency in any state where defendant resides, is
employed, works, or is a student, as directed by the Probation Officer.

Defendant shall provide proof of registration to the Probation Officer within 72
hours of release from imprisonment.

19. Integration Clause

The United States and Defendant acknowledge that this document constitutes
the entire Plea Agreement between the United States and Defendant, and no other
promises, agreements, or conditions exist between the United States and Defendant
concerning the resolution of the case. This Plea Agreement is binding only on the
United States Attorney’s Office for the Eastern District of Washington, and cannot
bind other federal, state or local authorities. The United States and Defendant agree
that this Agreement cannot be modified except in a writing that is signed by the
United States and Defendant.

Approvals and Signatures

Agreed and submitted on behalf of the United States Attorney’s Office for the

Eastern District of Washington.

William D. Hyslop
United States Attorney

 
   

z(\0/ 2220

Date

 

 

David M. Herz 2

Assistant UnitedStates Attorney

I have read this Plea Agreement and have carefully reviewed and discussed
every part of the agreement with my attorney. I understand and voluntarily enter into

this Plea Agreement. Furthermore, I have consulted with my attorney about my

Plea Agreement - 17

 

 

 
CSc Oo wonsIHnN DH OH He WY LP

— _ — — — — — —_ —
oo — On Nn a (oo bo —

19

NV
ao ~

 

Case 2:18-cr-00058-RMP ECF No. 122 _ filed 02/18/20 PagelD.532 Page 18 of 18

rights, I understand those rights, and | am satisfied with the representation of my
attorney in this case. No other promises or inducements have been made to me, other
than those contained in this Plea Agreement and no one has threatened or forced me in

any way to enter into this Plea Agreement. | am agreeing to plead guilty because | am

 

 

guilty.
Dennis Michael H&gan Date ~
Defendant

I have read the Plea Agreement and have discussed the contents of the
agreement with my client. The Plea Agreement accurately and completely sets forth
the entirety of the agreement between the parties. I concur in my client’s decision to
plead guilty as set forth in the Plea Agreement. There is no legal reason why the Court

should not accept the Defendant’s pleas of guilty.

    

 

ZAG IC

Date

 

 

  
  
 

Bevan Maxey

Attorney for Defendant

Plea Agreement - 18

 

 

 
